Citation Nr: 1733336	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-15 385 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle sprain.  

2.  Entitlement to service connection for a psychiatric disorder to include PTSD and a sleep disorder manifested by nightmares.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1960 to September 1964 and from January 1966 to January 1970.  He served in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO denied service connection for PTSD and service connection for a right ankle strain.  The Veteran appealed this rating action to the Board.  

The Board has rephrased the Veteran's claim of entitlement to service connection for PTSD as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a sleep disorder manifested by nightmares.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran was scheduled for a hearing before a Veterans Law Judge of the Board of Veterans' Appeals (Board) in June 2017 but canceled the hearing.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c)(2016); 38 U.S.C.A. § 7107(a)(2) (West 2014) ("advanced age" is defined as 75 or more years of age.)  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Although the further delay is regrettable, the Board finds that additional development is needed before the Veteran's claims on appeal can be decided.  

The Board finds that an additional medical opinion and a VA examination are needed in this case to determine the etiology of the Veteran's right ankle sprain and psychiatric disorder, to include PTSD and a sleep disorder manifested by nightmares.  

With regard to the right ankle sprain, the Veteran contends in his Form 9, dated November 2013, that he was a security officer while serving in Vietnam.  In the January 2011 PSTD examination, the examiner noted that the Veteran reported that his military occupational specialty (MOS) was an Air Policeman, with duties to secure the perimeter of the base.  Additionally, he reported participating in intense combat activities during the Tet Offensive.  These statements indicate that his right ankle sprain may be associated with his periods of active service.  However, the record is insufficient for the Board to adjudicate his claim.  A remand is therefore, warranted in this case so that the Veteran may be afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  

With regard to the psychiatric disorder, to include PTSD and a sleep disorder manifested by nightmares, the Veteran served in the Republic of Vietnam during the Vietnam era.  In November 2010, the VA acknowledged that the Veteran was likely to have been engaged in combat and been exposed to hostile military or terroristic activity.  As such, the stressor is therefore conceded.  

The Veteran was afforded a VA examination in January 2011 to evaluate his PTSD claim.  The VA medical examiner found that the Veteran's reported "clinical symptoms did not reach clinical diagnostic threshold for a diagnosis of PTSD."  The examiner assigned a diagnosis of Nightmare Disorder.  Although the VA examination was adequate with respect to why the Veteran does not have PTSD, the examiner did not provide an etiology opinion regarding his Nightmare Disorder, therefore, rendering the examination inadequate.  On remand, the examiner must provide an etiology opinion for the Veteran's Nightmare Disorder.  Therefore, a medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an appropriate examiner to address the nature and etiology of his right ankle sprain.  Access to the VBMS and Virtual VA claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  

After examination and review of the record, the examiner must state whether it is at least as likely as not (50 percent or greater) that the Veteran's current right ankle sprain is attributable to service or any incident, therein.  

Any opinion offered must take into account the Veteran's history and contentions.  If the examiner rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.  

2.  Submit the Veteran's claims file to a qualified clinician to provide a medical opinion regarding the Veteran's psychiatric disorder, to include PTSD and a sleep disorder manifested by nightmares.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only necessary if deemed so by the examiner.  

After review of the record, the examiner must state whether it is at least as likely as not (50 percent or greater) that the Veteran's current psychiatric disorder, to include PTSD and a sleep disorder manifested by nightmares is attributable to the in service stressor conceded by the VA.  

In arriving at his or her decision, the examiner must assume that the in-service stressor occurred.   

The examiners must provide a complete rationale for any opinions provided.  If the examiners are unable to provide the requested information without resorting to undue speculation, then they must explain why.  

3.  Then, re-adjudicate the claim on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




